 

Exhibit 10.5

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of the 31st day of January, 2017, by and among REIT COVE LLC, a Delaware limited
liability company (“Assignor”), REIT III COVE LLC, a Delaware limited liability
company (“REIT III”), and REIT IV COVE LLC, a Delaware limited liability company
(“REIT IV”, and together with REIT III, collectively, the “Assignees”).

 

Unless otherwise defined herein, capitalized terms in this Agreement shall have
the same meaning ascribed to them in the Purchase Agreement (as defined below).

 

RECITALS

 

A.             Assignor has entered into that certain Agreement of Sale and
Purchase (Membership Interests) dated as of September 29, 2016 (the “Purchase
Agreement”) by and among Assignor, RP Cove, L.L.C., a Delaware limited liability
company (“Rockpoint”), and Maximus Cove Investor LLC, a Delaware limited
liability company, pursuant to which Assignor agreed to purchase from Rockpoint,
and Rockpoint agreed to sell to Assignor, the Assigned Company Membership
Interests (as defined in the Purchase Agreement).

 

B.            Assignor desires to assign to the Assignees, and the Assignees
wish to assume from Assignor, all of Assignor’s rights and obligations under and
incident to the Purchase Agreement.

 

NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, Assignor and the Assignees agree as follows, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.          Assignment by Assignor to the Assignees. Pursuant to and in
accordance with Section 10.4 of the Purchase Agreement, Assignor hereby assigns
to the Assignees all of Assignor’s rights, obligations, title and interest in,
to and under the Purchase Agreement. Each Assignee is controlled, directly or
indirectly, by David Lichtenstein.

 

2.          Assumption by the Assignees. The Assignees hereby accept the
foregoing assignment and assume all of Assignor’s rights, obligations, title and
interest in, to and under the Purchase Agreement and shall be jointly and
severally responsible for the due performance and observance of all agreements,
covenants, conditions, provisions and obligations to be performed and observed
by Assignor under the Purchase Agreement whether arising or accruing before, as
of or after the date hereof. Upon the Closing (pursuant to and in accordance
with the terms and conditions of the Purchase Agreement), (i) Rockpoint shall
assign to REIT III, and REIT III shall assume from Rockpoint, fifty percent
(50%) of the Assigned Company Membership Interests, and (ii) Rockpoint shall
assign to REIT IV, and REIT IV shall assume from Rockpoint, the remaining fifty
percent (50%) of the Assigned Company Membership Interests.

 

3.          Binding Effect. This Assignment shall be binding upon the successors
and assigns of the parties. The parties shall execute and deliver such further
and additional instruments, agreements, and other documents as may be necessary
to evidence or carry out the provisions of this Assignment.

 

 

 

  

4.          Governing Law. This Assignment shall be governed by and construed in
accordance with the substantive internal laws of the State of New York without
regard to the principles of conflicts of laws.

 

5.          Counterparts. This Agreement may be executed in multiple
counterparts, each of which constitutes an original but all of which taken
together constitute one and the same Agreement.

 

[Remainder of page intentionally left blank.]

 

 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  ASSIGNOR:       REIT COVE LLC,   a Delaware limited liability company      
By: /S/ Joseph E. Teichman     Name:   Joseph E. Teichman     Title:
    Executive Vice President

 

  ASSIGNEES:       REIT III COVE LLC,   a Delaware limited liability company    
  By: /s/ Joseph E. Teichman     Name:   Joseph E. Teichman     Title:
    Executive Vice President

 

  REIT IV COVE LLC,   a Delaware limited liability company       By: /s/ Joseph
E. Teichman     Name:  Joseph E. Teichman     Title:    Executive Vice President

  

[Signature Page to Assignment and Assumption Agreement]

 

 

 